BY ORDER
OF THE COURT:
Having considered appellant’s motion for clarification in Case Nos. 2D99-2946 and 2D99-2956, the motion is granted in Case No. 2D99-2946, the cases are hereby unconsolidated, the prior opinion filed October 20, 2000 is withdrawn, and the attached opinion in Case No. 2D99-2956 is substituted therefor.
In Case No. 2D99-2946, this court granted appellant’s motion for extension of time to file an initial brief until sixty days from the date of the January 10, 2001 order. To date, no brief has been filed. Appellant shall file its initial brief within ten days or the appeal will be dismissed. Appellee shall have ten days to file its brief in the event appellant files a brief, and appellant shall have five days to respond.
The motion to dismiss filed by appellee is, at this time, denied pending response to this order.
PER CURIAM.
Affirmed.
CAMPBELL, A.C.J., and CASANUEVA and DAVIS, JJ, Concur.